 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT")

 

US $183,750.00

ROCKY MOUNTAIN HIGH BRANDS, INC. 8% CONVERTIBLE REDEEMABLE NOTE DUE AUGUST 19,
2021

 

 

FOR VALUE RECEIVED, ROCKY MOUNTAIN HIGH BRANDS, INC. (the "Company") promises to
pay to the order of EAGLE EQUITIES, LLC and its authorized successors and
Permitted Assigns, defined below, ("Holder"), the aggregate principal face
amount ONE HUNDRED EIGHTY-THREE THOUSAND SEVEN HUNDRED FIFTY DOLLARS (U.S.
$183,750.00) on August 19, 2021 ("Maturity Date") and to pay interest on the
principal amount outstanding hereunder at the rate of 8% per annum commencing on
February 19, 2020. The interest will be paid to the Holder in whose name this
Note is registered on the records of the Company regarding registration and
transfers of this Note. This Note shall contain an $8,750.00 Original Issue
Discount (OID) such that the purchase price shall be $175,000.00. The principal
of, and interest on, this Note are payable at 390 Whalley Avenue, New Haven, CT
06511, initially, and if changed, last appearing on the records of the Company
as designated in writing by the Holder hereof from time to time. The Company
will pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
outstanding principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be payable in Common Stock (as defined below)
pursuant to paragraph 4(b) herein. Permitted Assigns means any Holder
assignment, transfer or sale of all or a portion of this Note accompanied by an
Opinion of Counsel as provided for in Section 2(f) of the Securities Purchase
Agreement.

 

This Note is subject to the following additional provisions:

 

1.This Note is exchangeable for an equal aggregate principal amount of Notes

 

  

 

 

of different authorized denominations, as requested by the Holder surrendering
the same. No service charge will be made for such registration or transfer or
exchange, except that Holder shall pay any tax or other governmental charges
payable in connection therewith. To the extent that Holder subsequently
transfers, assigns, sells or exchanges any of the multiple lesser denomination
notes, Holder acknowledges that it will provide the Company with Opinions of
Counsel as provided for in Section 2(f) of the Securities Purchase Agreement by
the between the Company and the Holder dated February 19, 2020.

 

2.                                      The Company shall be entitled to
withhold from all payments any amounts required to be withheld under applicable
laws.

 

3.                                      This Note may be transferred or
exchanged only in compliance with the Securities Act of 1933, as amended
("Act"), applicable state securities laws and Sections 2(f) and 5(f) of the
Securities Purchase Agreement. Any attempted transfer to a non-qualifying party
shall be treated by the Company as void. Prior to due presentment for transfer
of this Note, the Company and any agent of the Company may treat the person in
whose name this Note is duly registered on the Company's records as the owner
hereof for all other purposes, whether or not this Note be overdue, and neither
the Company nor any such agent shall be affected or bound by notice to the
contrary. Any Holder of this Note electing to exercise the right of conversion
set forth in Section 4(a) hereof, in addition to the requirements set forth in
Section 4(a), and any prequalified prospective transferee of this Note, also is
required to give the Company written confirmation that this Note is being
converted ("Notice of Conversion") in the form annexed hereto as Exhibit A. The
date of receipt (including receipt by telecopy) of such Notice of Conversion
shall be the Conversion Date. All notices of conversion will be accompanied by
an Opinion of Counsel.

 

4.                                      (a) The Holder of this Note is entitled,
at its option, during the first 180 days that this note is in effect, to convert
all or any amount of the principal face amount of this Note then outstanding
into shares of the Company's Common Stock (the "Common Stock") at a price of
$0.03 per share (the "Fixed Price"). The Holder of this Note is entitled, at its
option, at any time after 180 days, to convert all or any amount of the
principal face amount of this Note then outstanding into shares of the Company's
Common Stock at a price (the "Conversion Price") for each share of Common Stock
equal to 60% of the lowest closing bid price of the Common Stock as reported on
the National Quotations Bureau OTC Markets exchange which the Company's shares
are traded or any exchange upon which the Common Stock may be traded in the
future ("Exchange"), for the Twenty (20) prior trading days including the day
upon which a Notice of Conversion is received by the Company (provided such
Notice of Conversion is delivered together with an Opinion of Counsel, by fax or
other electronic method of communication to the Company after 4 P.M. Eastern
Standard or Daylight Savings Time if the Holder wishes to include the same day
closing price). If the shares have not been delivered within 3 business days,
the Notice of Conversion may be rescinded. Such conversion shall be effectuated
by the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Accrued,
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. To the
extent the Conversion Price of the Company's Common Stock closes below the par
value per share, the Company will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the

 

 2 

 

 

lowest value possible under law. The Company agrees to honor all conversions
submitted pending this increase. In the event the Company experiences a DTC
"Chill" on its shares, the conversion price shall be decreased to 50% instead of
60% while that "Chill" is in effect. If the Company fails to maintain the share
reserve at the 4x discount of the note 60 days after the issuance of the note,
the conversion discount shall be increased by 10%. In no event shall the Holder
be allowed to effect a conversion if such conversion, along with all other
shares of Company Common Stock beneficially owned by the Holder and its
affiliates would exceed 4.99% of the outstanding shares of the Common Stock of
the Company (which may be increased up to 9.9% upon 61 days prior written notice
by the Investor). If the Company offers a conversion discount or other more
favorable conversion terms (whether via interest, rate OID or otherwise) or
lookback period to another party ("Third Party Note") or otherwise grants any
other more favorable terms to any third party than those contained herein while
this note is in effect, then, the Holder, at its option, may incorporate any or
all those terms in this note. If those terms pertain to a conversion discount or
lookback period, then the Holder shall be allowed to convert this note at the
same price as that which was offered in the Third Party Note.

 

(b)               Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). Holder may, at any time, send in a Notice of
Conversion to the Company for Interest Shares based on the formula provided in
Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

(c)                During the first six months this Note is in effect, the
Company may redeem this Note by paying to the Holder an amount as follows:

 

Date Amount 0-30 days 120% * (P+I) 31-60 days 125% * (P+I) 61-90 days 130% *
(P+I) 91-120 days 135% * (P+I) 121-150 days 140% * (P+I) 151-180 days 145% *
(P+I)

 

This Note may not be redeemed after 180 days. The redemption must be closed and
paid for within 3 business days of the Company sending the redemption demand or
the redemption will be invalid and the Company may not redeem this Note. Such
redemption must be closed and funded within 3 days of giving notice of
redemption of the right to redeem shall be null and void.

 

 

(d)               Upon (i) a transfer of all or substantially all of the assets
of the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization (excluding an
increase in authorized capital) or other change or exchange of outstanding
shares of the Common Stock, other than a forward or reverse stock split or stock
dividend, or (iii) any consolidation or merger of the Company with or into
another person or entity in which the Company is not the surviving entity (other
than a merger which is effected solely to

 

 3 

 

 

change the jurisdiction of incorporation of the Company and results in a
reclassification, conversion or exchange of outstanding shares of Common Stock
solely into shares of Common Stock) (each of items (i), (ii) and (iii) being
referred to as a "Sale Event"), then, in each case, the Company shall, upon
request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus accrued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of accrued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Alternative
Conversion Price.

 

(e)                In case of any Sale Event (not to include a sale of all or
substantially all of the Company's assets) in connection with which this Note is
not redeemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.

 

5.                                      No provision of this Note shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of, and interest on, this Note at the time, place, and rate,
and in the form, herein prescribed.

 

6.                                      The Company hereby expressly waives
demand and presentment for payment, notice of non-payment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate, and
diligence in taking any action to collect amounts called for hereunder and shall
be directly and primarily liable for the payment of all sums owing and to be
owing hereto.

 

7.                                      The Company agrees to pay all costs and
expenses, including reasonable attorneys' fees and expenses, which may be
incurred by the Holder in collecting any amount due under this Note.

 

8.If one or more of the following described "Events of Default" shall occur:

 

(a)               The Company shall default in the payment of principal or
interest on this Note or any other note issued to the Holder by the Company; or

 

(b)               Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Securities Purchase Agreement under
which this note was issued shall be false or misleading in any respect; or

 

 4 

 

 

(c)                The Company shall fail to perform or observe, in any respect,
any covenant, term, provision, condition, agreement or obligation of the Company
under this Note or any other note issued to the Holder; or

 

(d)               The Company shall (1) become insolvent (which does not include
a "going concern opinion); (2) admit in writing its inability to pay its debts
generally as they mature; (3) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (4) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (5) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

(e)                A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or

 

(f)                Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or

 

(g)                One or more money judgments, writs or warrants of attachment,
or similar process, in excess of fifty thousand dollars ($50,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or

 

(h)               Defaulted on or breached any term of any other note of similar
debt instrument into which the Company has entered and failed to cure such
default within the appropriate grace period; or

 

(i)                 The Company shall have its Common Stock delisted from an
exchange (including the OTC Markets exchange) or, if the Common Stock trades on
an exchange, then trading in the Common Stock shall be suspended for more than
10 consecutive days or ceases to file its 1934 act reports with the SEC;

 

G) If a majority of the members of the Board of Directors of the Company on the
date hereof are no longer serving as members of the Board;

 

(k)               The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a Notice of Conversion which includes an Opinion of Counsel
expressing an opinion which supports the removal of a restrictive legend; or

 

(I)            The Company shall not replenish the reserve set forth in Section
12, within 3 business days of the request of the Holder.

 

 5 

 

 

(m)             The Company shall be delinquent in its periodic report filings
with the Securities and Exchange Commission; or

 

(n)               The Company shall cause to lose the "bid" price for its stock
in a market (including the OTC marketplace or other exchange).

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder's sole discretion, the
Holder may consider this Note immediately due and payable, without presentment,
demand, protest or (further) notice of any kind (other than notice of
acceleration), all of which are hereby expressly waived, anything herein or in
any note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately, and without expiration of any period of grace, enforce
any and all of the Holder's rights and remedies provided herein or any other
rights or remedies afforded by law. Upon an Event of Default, interest shall
accrue at a default interest rate of 24% per annum or, if such rate is usurious
or not permitted by current law, then at the highest rate of interest permitted
by law. In the event of a breach of Section 8(k) the parties agree that damages
shall be difficult to determine and agree on liquidated damages in the amount of
$250 per day the shares are not issued beginning on the 4th day after the
conversion notice was delivered to the Company. The agreed liquidated damages
shall increase to $500 per day beginning on the 10th day. In the event of a
breach of Section 8(n), the parties agree that damages shall be difficult to
determine and hereby agree to an increase of the outstanding principal amounts
by 20% as a liquidated damages payment. In case of a breach of Section 8(i), the
parties agree that damages will be difficult to determine and agree that the
outstanding principal due under this Note shall increase by 50% as a liquidated
damages payment. If this Note is not paid at maturity, or within 10 days
thereof, the outstanding principal due under this Note shall increase by 10%.
Further, if a breach of Section 8(m) occurs or is continuing after the 6 month
anniversary of the Note, then the Holder shall be entitled to use the lowest
closing bid price during the delinquency period as a base price for the
conversion. For example, if the lowest closing bid price during the delinquency
period is $0.01 per share and the conversion discount is 50% the Holder may
elect to convert future conversions at $0.005 per share.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including, without limitation, engaging an attorney, then if the
Holder prevails in such action, the Holder shall be reimbursed by the Company
for its attorneys' fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

 

Make-Whole for Failure to Deliver Loss. At the Holder's election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

 

Failure to Deliver Loss= [(Highest VWAP for the 30 trading days on or after the
day of exercise)

 

 6 

 



x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder's written notice to the Company.

 

 

9.                                      In case any provision of this Note is
held by a court of competent jurisdiction to be excessive in scope or otherwise
invalid or unenforceable, such provision shall be adjusted rather than voided,
if possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Note will not in
any way be affected or impaired thereby.

 

10.                               Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder.

 

11.                              The Company represents that it is not a "shell"
issuer and that if it previously has been a "shell" issuer that at least 12
months have passed since the Company has reported Form 10 type information
indicating it is no longer a "shell issuer.

 

12.                          The Company shall issue irrevocable transfer agent
instructions reserving sufficient shares of its Common Stock for conversions
under this Note (the "Share Reserve"). Upon full conversion of this Note, any
shares remaining in the Share Reserve shall be cancelled. The Company shall pay
all transfer agent costs associated with issuing and delivering the share
certificates to Holder. If such amounts are to be paid by the Holder, it may
deduct such amounts from the Conversion Price. The company should at all times
reserve a minimum of three times the amount of shares required if the note would
be fully converted. The Holder may reasonably request increases from time to
time to maintain such reserved amounts. The Company will instruct its transfer
agent to provide the outstanding share information to the Holder in connection
with its conversions.

 

13.                               If it shall be found that any interest or
other amount deemed interest due hereunder violates the applicable law governing
usury, the applicable provision shall automatically be revised to equal the
maximum rate of interest or other amount deemed interest permitted under
applicable law. The Company covenants (to the extent that it may lawfully do so)
that it will not seek to claim or take advantage of any law that would prohibit
or forgive the Company from paying all or a portion of the principal or interest
on this Note.

 

14.                               This Note shall be governed by and construed
in accordance with the laws of Nevada applicable to contracts made and wholly to
be performed within the State of Nevada and shall be binding upon the successors
and assigns of each party hereto. The Holder and the Company hereby mutually
waive trial by jury and consent to exclusive jurisdiction and venue in the
courts of the State of New York or in the Federal courts sitting in the county
or city of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed

by an officer thereunto duly authorized.

 

 

Dated: February 19, 2020

 

 

 

    ROCKY MOUNTAIN HIGH BRANDS, INC.               By: Michael R. Welch      
Name: Michael R. Welch       It’s: President & CEO  





 

 8 

 

 

EXHIBIT A

 



NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $ __________________of the
above Note into ____________Shares of Common Stock of ROCKY MOUNTAIN HIGH
BRANDS, INC. ("Shares") according to the conditions set forth in such Note, as
of the date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other truces and charges payable with
respect thereto.

 

Date of Conversion: ____________________________________________

Applicable Conversion Price: ______________________________________

Signature: ____________________________________________________

[Print Name of Holder and Title of Signer]

Address: _____________________________________________________

___________________________________________________



 

 

SSN or EIN: _________________________

Shares are to be registered in the following name:
_______________________________________

 

 

Name: ____________________________________________________________

Address: __________________________________________________________

Tel: _____________________________________________

Fax: ____________________________________________

SSN or EIN: ______________________________________

 

 Shares are to be sent or delivered to the following account:

 

Account Name: _____________________________________________________

Address: __________________________________________________________

 



 9 

 

 